Exhibit 10.26
(NEKTAR LOGO) [c82049c8204909.gif]

Nektar Therapeutics
201 Industrial Road
San Carlos, California 94070
December 1, 2008
Mr. Howard W. Robin
c/o Nektar Therapeutics
201 Industrial Road
San Carlos, California 94070
Dear Howard,
This letter agreement supersedes the offer letter agreement you entered into
with Nektar Therapeutics (“Nektar” or the “Company”) on January 5, 2007 and any
other understandings and agreements, written or oral, between you and the
Company with respect to the subject matter herein and is made effective as of
the date set forth above. Capitalized terms used herein and not defined shall
have the meanings ascribed to them in the Company’s Change of Control Severance
Benefit Plan, as it may be amended from time to time (the “COC Plan” a copy of
which is included herein).
As President and Chief Executive Officer, you shall have the general powers and
duties of management usually vested in the office of chief executive officer of
a corporation of the size and nature of Nektar. You shall report directly to the
Board. The Chairman of the Board shall be a non-executive chairman. Your
principal place of employment will be 201 Industrial Road, San Carlos, CA.
Your annual cash compensation will consist of two components: base salary and an
annual performance bonus. Your base salary will be $680,000 on an annual basis
and paid in accordance with Nektar’s regular payroll schedule. Your annual
performance bonus target each year will be at least 65% of your annual base
salary (“Target Annual Bonus”). Your base salary and Target Annual Bonus shall
be subject to an annual performance review by the Board for appropriate upward
adjustment. The actual amount of your annual performance bonus will range from
0% to 200% of the Target Annual Bonus based on the Board’s assessment of your
achievement of a combination of corporate and personal objectives agreed upon by
you and the Board at the beginning of each annual performance period. Your
annual performance bonus for a particular year will be paid not later than
March 15 of the following year.
You will be eligible for annual equity awards, in the sole discretion of the
Board, based on the Board’s review of your individual performance and annual
equity compensation levels of non-founder chief executive officers of comparator
companies as analyzed by a reputable, nationally-recognized, independent
compensation consultancy firm.
You will also be eligible to participate in Nektar’s executive benefits program
including medical, dental and vision insurance, term life insurance, 401(k), the
flexible health spending plan, short & long-term disability upon the terms
specified in those plans, and the COC Plan.

 

 



--------------------------------------------------------------------------------



 



Your employment is by continued mutual agreement and may be terminated at will
with or without cause by either you or Nektar at any time with or without
advanced notice.
In the event that your employment terminates due to your death or Disability (as
defined in the Company’s 2000 Equity Incentive Plan), (a) 50% of the
then-unvested portion of any outstanding stock options granted to you by the
Company will automatically vest in the event of your Disability (with the
remainder of such unvested portion terminating immediately thereafter), and 100%
of the then-unvested portion of any outstanding stock options granted to you by
the Company shall automatically vest in the event of your death, (b) Nektar will
pay to you or your estate, as applicable, all unreimbursed expenses, all of your
then accrued but unpaid base salary, and your target bonus prorated for the
portion of the last year in which you were employed by Nektar prior to death or
Disability, and (c) you and your dependents shall be entitled to continued
medical, dental, and vision insurance, at your or their expense, at the same
level of coverage as was provided to you and your dependents under Nektar’s
insurance and benefits plans immediately prior to the termination by electing
COBRA continuation coverage in accordance with applicable law.
In the event your employment is terminated for reasons not related to a Change
of Control (a) by the Company without Cause, or (b) by you for a Good Reason
Resignation, then you and the Company will meet in good faith to discuss the
terms of an appropriate separation. In any event, at a minimum, the Company will
enter into a severance arrangement with you which will include the following:
(i) a fully effective mutual waiver and release in such form as the Company may
reasonably require, (ii) a cash severance payment equal to your total annual
cash compensation target (defined as your current monthly base salary annualized
for 12 months, plus your then effective bonus target multiplied by the expected
pay-out percentage used by the Company for its GAAP financial statements in the
previous calendar quarter, but not to exceed 100%), payable in accordance with
the severance payment schedule described in Section 4.2 of the COC Plan
(including, without limitation and as applicable, the six-month delay for
payments to “specified employees” as set forth in such section), (iii) the
exercise period for any stock options granted to you by the Company that are
outstanding and vested as of your termination date shall be 18 months following
the termination date (subject to earlier termination at the end of the option
term or in connection with a change in control of the Company in accordance with
the applicable option plan and agreement), and (iv) the Company shall pay all
applicable COBRA payments for you and your family for one year after the
termination date (such payments shall cease in the event that you become
eligible for comparable benefits with another employer).
Any reimbursements pursuant to the foregoing provisions of this offer letter
shall be made in accordance with the Company’s reimbursement policies, practices
and procedures in effect from time to time and shall be paid as soon as
reasonably practicable and in all events not later than the end of the calendar
year following the year in which the related expense was incurred. Your rights
to reimbursement hereunder are not subject to liquidation or exchange for
another benefit and the amount of expenses eligible for reimbursement in one
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other year.

 

2



--------------------------------------------------------------------------------



 



The terms, compensation and benefits set forth in this letter, which shall be
governed by California law, without reference to principles of conflicts of
laws, may not be reduced without your prior written consent and shall be binding
upon and inure to the benefit of (a) your heirs, executors, and legal
representatives upon your death and (b) any person or entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or a majority of the assets, business, capital stock, or voting stock of the
Nektar. Any such person or entity shall be deemed substituted for the Nektar
under this letter for all purposes.
Howard, on behalf of the Board, I am delighted at the prospect of your continued
leadership at Nektar as the President and Chief Executive Officer.

     
Sincerely,
   
 
   
/s/ Michael A. Brown
   
Michael A. Brown
   
Chairman, Organization and Compensation Committee of the Board of Directors
   

     
AGREED AND ACCEPTED:
   
 
   
/s/ Howard W. Robin
   
 
Howard W. Robin
   

 

3